Citation Nr: 1027649	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-09 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a heart disability, to 
include congestive heart failure, as secondary to service-
connected diabetes mellitus type II.

2.  Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In October 2009, the Veteran presented testimony at a personal 
hearing conducted at the Cleveland RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his May 2008 claim, the Veteran indicated that he was treated 
for congestive heart failure by B.Z.M., F.H., and at the VAMC in 
Brecksville.  Although VA requested records from F.H., and such 
were associated with the claims file in July 2008, it does not 
appear that records from B.Z.M. dated from December 2006 to April 
2007 have been obtained.  Accordingly, as the Veteran identified 
treatment in connection with his claim that has not been 
associated with the claims file, a remand is necessary.  
38 C.F.R. § 3.159(c)(1).  

Additionally, although it appears that in May 2008 the Veteran 
was provided with notice regarding how to substantiate his claim 
for a heart disability (claimed as congestive heart failure) on a 
direct basis, he has not been provided with notice regarding how 
to substantiate this claim on a secondary basis.  Therefore, he 
should be provided with such on notice on remand.

In August 2008, the Veteran underwent a VA examination in 
connection with his claim for congestive heart failure.  The 
examiner opined that it was less likely than not that the 
Veteran's heart disease is related to his diabetes mellitus as 
the Veteran was diagnosed with heart disease at the same time as 
being diagnosed with diabetes mellitus.  It is more likely than 
not that the Veteran's heart disease is related to his tobacco 
abuse history of three packs per day times 40 years.  

The Board finds that this opinion is incomplete.  In this regard, 
under section 3.310(b) of VA regulations, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).  

Although the examiner opined as to whether the service-connected 
diabetes mellitus caused the Veteran's heart disability, he did 
not address whether the diabetes mellitus aggravated it.  As the 
opinion is currently inadequate upon which to base a 
determination, a remand is necessary.  38 C.F.R. § 3.159(c)(4); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Lastly, during his hearing the Veteran indicated that he had been 
treated recently at the VAMC in Brecksville.  The Board observes 
that the most recent VA records date in June 2008.  VA records 
are considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Accordingly, a remand is necessary to obtain VA 
records dated from June 2008 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with notice that addresses the information 
and evidence necessary to substantiate his 
claim for service connection for a heart 
disability as secondary to service-connected 
diabetes mellitus type II.

2.  After securing any necessary release, 
associate with the claims file any private 
treatment records from B.Z.M. dated from 
December 2006 to April 2007 as identified in 
the Veteran's May 2008 claim.  (The Board is 
using initials to protect the identity of the 
Veteran.  However, in all correspondence to 
the Veteran, the full name of B.Z.M. should 
be used to aid the Veteran in identifying 
these records.)  

3.  Obtain VA treatment records dated from 
June 2008 to the present.  

4.  Schedule the Veteran for a VA examination 
to evaluate his claim for a heart-related 
disability as secondary to his service-
connected diabetes mellitus type II.  A copy 
of the claims folder and this REMAND must be 
made available to the examiner in conjunction 
with the examination.  The examination report 
must include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, the examiner should 
opine as to the relationship, if any, between 
diabetes mellitus and any heart disability, to 
include congestive heart failure.  To the 
extent possible, (likely, unlikely, at least 
as likely as not) the examiner should opine 
whether a heart disability was either (a) 
proximately caused by or (b) proximately 
aggravated by diabetes mellitus type II.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

5.  When the development requested has been 
completed, the claims should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


